Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are cancelled.
Claims 21-35 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21-35 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a system, comprising: an email handler comprises email processing circuitry, a web server, and a database, wherein: the email processing circuitry is operable to: 1) generate a unique uniform resource locator for a notification object to be embedded in an email message, the generated unique uniform resource locator comprising a hash with a value corresponding to a uniquely generated number or identifier (major difference in the claims not found in the prior art); 2) embed the notification object in the email message; and 3) send the email message into a network; and the web server is operable to: 1) receive a request sent to the uniform resource locator by a client device; 2) determine characteristics of the client device based on content of the request; 3) operable to store the characteristics in the database; and 4) control access to content by the client device based on characteristics of the client device stored in the database, wherein the notification object embedded in the email message is unique to each email address as set forth in the Specification and recited in independent claim 21.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

March 10, 2022